     Case 1:19-cr-00097-DAD-BAM Document 44 Filed 02/09/21 Page 1 of 3


 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         Case No. 1:19-CR-00097-DAD-BAM

12                                       Plaintiff,    PRELIMINARY ORDER OF
                                                       FORFEITURE
13                              v.

14   DEAN RAY McLAUGHLIN,

15                                       Defendant.

16

17            Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Dean Ray McLaughlin, it is hereby ORDERED, ADJUDGED and DECREED as

19   follows:

20            1.        Pursuant to 18 U.S.C. § 2253, defendant Dean Ray McLaughlin’s interest in the

21   following property shall be condemned and forfeited to the United States of America, to be

22   disposed of according to law:

23                      a. Seagate 1TB hard drive, seized from defendant by law enforcement on or

24                          about February 27, 2019;

25                      b. Blue 8GB thumb drive, seized from defendant by law enforcement on or about

26                          February 27, 2019;

27                      c. Silver 8GB thumb drive, seized from defendant by law enforcement on or

28                          about February 27, 2019;
      PRELIMINARY ORDER OF FORFEITURE                    1
     Case 1:19-cr-00097-DAD-BAM Document 44 Filed 02/09/21 Page 2 of 3


 1                     d. Silver 16GB thumb drive, seized from defendant by law enforcement on or

 2                          about February 27, 2019; and,

 3                     e. Any additional thumb drives, SD cards, compact discs, hard drives, or other

 4                          electronic storage devices containing visual depictions of minors engaged in

 5                          sexually explicit conduct and seized from defendant by law enforcement on or

 6                          about February 27, 2019.

 7           2.        The above-listed assets constitute property which contain visual depictions that

 8   have been mailed, or have been shipped or transported using any means or facility of interstate or

 9   foreign commerce or in or affecting interstate or foreign commerce, or which were reproduced

10   using materials which have been mailed or so shipped or transported, by any means in violation

11   of 18 U.S.C. § 2252(a)(2).

12           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

13   to seize the above-listed property. The aforementioned property shall be seized and held by the

14   U.S. Customs and Border Protection, in its secure custody and control.

15           4.        a.       Pursuant to 18 U.S.C. § 2253(b), incorporating 21 U.S.C. § 853(n), and

16   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

17   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

18   such manner as the Attorney General may direct shall be posted for at least thirty (30)

19   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

20   United States may also, to the extent practicable, provide direct written notice to any person
21   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

22   substitute for published notice as to those persons so notified.

23                     b.       This notice shall state that any person, other than the defendant, asserting

24   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

25   days from the first day of publication of the Notice of Forfeiture posted on the official

26   government forfeiture site, or within thirty (30) days from receipt of direct written notice,
27   whichever is earlier.

28   ///
     PRELIMINARY ORDER OF FORFEITURE                        2
     Case 1:19-cr-00097-DAD-BAM Document 44 Filed 02/09/21 Page 3 of 3


 1           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

 2   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all

 3   interests will be addressed.

 4   IT IS SO ORDERED.
 5
         Dated:      February 9, 2021
 6                                                          UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        3
